Citation Nr: 0928260	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hip disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder, to include as secondary to a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1957 to 
November 1957.  Upon separation from military service, the 
Veteran was granted a physical disability discharge with 
severance pay.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied entitlement to 
the benefits currently sought on appeal.

The Veteran appeared before the undersigned in a Travel Board 
hearing in Detroit, Michigan in June 2009 to present 
testimony on the issues on appeal.  The hearing transcript 
has been associated with the claims file.

In the Veteran's October 2007 Notice of Disagreement, he 
asserts that there was clear and unmistakable error (CUE) in 
the January 1958 rating decision.  Although the Board grants 
the Veteran's claim for service connection for a right hip 
condition herein, the CUE determination regarding the prior 
denial could affect the effective date assigned and, 
potentially, the amount of compensation awarded.  As such, 
the Veteran's assertion of CUE in the initial denial of his 
claim must be adjudicated.  The issue pertaining to CUE in 
the January 1958 rating decision is hereby referred back to 
the RO for appropriate disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a right knee condition, 
to include as secondary to the Veteran's right hip condition, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claim for service connection for a right hip and right knee 
condition was by rating decision issued in January 1958 that 
determined these conditions were not incurred in or 
aggravated by the Veteran's military service.   

2.  The evidence submitted since the January 1958 denial 
includes duplicate copies of portions of the Veteran's 
service treatment records, personal statements by the Veteran 
including testimony before the Board in June 2009, and a 
December 2006 private treatment summary.   

3.  Medical evidence from a military physical evaluation 
board shows that the Veteran's right hip disability increased 
in severity during his active military service.  


CONCLUSIONS OF LAW

1.  The January 1958 rating decision is final.  38 U.S.C. 
§ 3305(b) (1952, Supp. 1957); Department of Veterans Affairs 
Regulation 1008. 

2.  The evidence added to the record since January 1958 is 
new and material, and the claims for service connection for 
arthritis of the right hip and a right knee condition are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  A right hip disability, to include osteoarthropathy, was 
aggravated by the Veteran's active military service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2008).  With respect 
to the new and material evidence portion of the claims 
regarding the right hip and right knee, the Board notes that 
the Veteran may not have been provided with adequate notice 
under 38 U.S.C. § 5103(a) pursuant to the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, as will be 
discussed fully below, the Board finds that new and material 
evidence has been submitted sufficient to reopen the claims 
discussed herein.  As such, a full discussion of whether VA 
met these duties is not needed as no prejudice can flow to 
the Veteran from any notice or assistance error.  

Similarly, regarding the underlying claims for service 
connection, the Board finds sufficient evidence upon which to 
grant service connection for arthritis of the right hip, 
which entails a full grant of the benefit sought.  (The 
reopened claim of entitlement to service connection for a 
right knee disability is remanded below for additional 
development, and as such will not be decided on the merits at 
this time.) It is important to note, however, that the 
Veteran was notified of the process by which initial 
disability ratings and effective dates are established in 
correspondence in March 2007.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

New and Material Evidence

The Veteran's claim for service connection for right hip and 
knee conditions was originally denied by a January 1958 
rating decision that found that neither condition was 
incurred in or aggravated by military service.  Specifically, 
the reason for denial of the right knee claim appears to be 
the absence of evidence of a current disability, while the 
denial of the right hip claim appears to be the absence of 
evidence that the Veteran's pre-existing deformity of the 
right femur was aggravated by military service.  Rating 
decision, January 1958.  The Veteran did not appeal this 
decision and it became final.  38 U.S.C. § 3305(b) (1952, 
Supp. 1957); Department of Veterans Affairs Regulation 1008. 

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Since the last final disallowance of this claim in January 
1958, the Veteran has submitted personal statements regarding 
his in-service symptoms, including sworn testimony before the 
Board in June 2009, a December 2006 private treatment 
summary, and duplicate copies of excerpts from service 
treatment records, including his own annotations thereof.  
With the exception of the duplicate service treatment 
records, this evidence is new in that it has not previously 
been considered by agency decision makers.  This evidence is 
also material as it relates to unestablished facts necessary 
to substantiate the claims.  In particular, during the 
Veteran's June 2009 hearing testimony, he asserts that his 
right knee disability which pre-existed his military service 
is, at least in part, secondary to or aggravated by his right 
hip disability.  He also describes specific circumstances of 
his service which he believes were responsible for worsening 
his right knee and hip symptomatology, namely the rigors of 
marching in the cold in Germany and messenger duties assigned 
during his hospitalization.  When credibility of this 
evidence is presumed for the limited purpose of determining 
materiality, this evidence raises a reasonable possibility of 
substantiating the claims.  Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  New and material evidence having been 
submitted, the claims for service connection for conditions 
of the right hip and right knee are reopened.

The Board acknowledges that the agency of original 
jurisdiction has not fully weighed the merits of the evidence 
upon which the claim for service connection for right hip 
arthritis is reopened.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, as the Board finds below that a full grant 
of the benefit sought is warranted, there can be no prejudice 
to the Veteran for the Board to render a decision on the 
merits here.  However, as further evidentiary development is 
required before the issue of service connection for a right 
knee condition is ready for adjudication, the Board will not 
address the merits of that claim at this time.  A remand for 
further development of the Veteran's claim regarding the 
right knee is discussed following the decision below.

Service Connection

The Veteran seeks service connection for arthritis of the 
right hip.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Additionally, presumptive service connection may be granted 
when an applicable chronic disease, here arthritis, manifests 
itself to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates both that the disease or injury existed before 
acceptance and enrollment, and that it was not aggravated by 
such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002); see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir., 2004).  If the government fails to 
rebut the presumption of soundness under section 1111, the 
Veteran's claim is one for service connection rather than for 
service-connected aggravation.  Id.  Under 38 C.F.R. 
§ 3.304(b)(1), a history alone does not constitute a notation 
for purposes of the presumption.  However, it will be 
considered with other clinical observations made at the time 
of the examination.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008).

In the present case,  the Veteran's service entrance 
examination (pre-induction) does not note any defect of the 
right hip.  A pre-existing knee condition is described in the 
Veteran's service treatment records, and the Veteran 
correlates the symptoms of his hip and knee conditions.  See, 
e.g., Board hearing transcript, June 2009.  However, the 
Board need not determine whether the presumption of soundness 
applies to the Veteran's currently diagnosed hip disability 
as there is competent medical evidence that the Veteran's 
right hip disability increased in severity during his 
military service, by definition confirming either in-service 
incurrence or aggravation.  As such, service connection can 
be granted without regard to the specific date of onset of 
the condition.  38 C.F.R. § 3.306 (2008).  

Regardless of the exact time of onset, the service treatment 
records reveal that after approximately nine months of 
service, the Veteran was discharged due to physical 
disability identified as osteoarthropathy of the right hip 
with limitation of internal and external rotation, and 
shortening of the right lower extremity by one inch.  

Documentation of the official proceedings of the Veteran's 
October 1957 Physical Evaluation Board also include an 
affirmative finding that the Veteran's right hip disability 
was "permanently aggravated by military duty."  In 
addition, the Physical Evaluation Board explicitly finds that 
for Department of the Army purposes, the Veteran was 10 
percent disabled upon entry into service and 20 percent 
disabled at the time of Physical Evaluation Board evaluation.  
The Board finds this to be conclusive medical evidence that 
the Veteran's right hip disability increased in severity 
during military service, and there is no finding that this 
increase in disability was due to the natural progression of 
the Veteran's disease.  As such, the Veteran's right hip 
disability is found to have been aggravated by his active 
military service.  38 C.F.R. § 3.306 (2008).

The Board also finds that the record contains sufficient 
medical evidence of a current right hip disability.  The 
December 2006 private treatment summary indicates that 
degenerative osteoarthritis of the right hip has been 
confirmed on X-ray, and that the Veteran has undergone at 
least two surgical procedures for his right hip problems.

Based on the foregoing, the Board finds that the Veteran's 
right hip disability, to include osteoarthropathy, was 
aggravated by his active military service, and service 
connection is warranted on this basis.  



ORDER

The claim of entitlement to service connection for a right 
hip disorder is reopened.

Service connection for a right hip disability, to include 
osteoarthritis, is granted.

The claim of entitlement to service connection for a right 
knee disorder, to include as secondary to the service-
connected right hip disability, is reopened, and to this 
extent only, the appeal is granted.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for a right knee condition is ready for 
final adjudication.  See 38 C.F.R. § 19.9 (2008).  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

Upon pre-induction examination in October 1956, the examiner 
noted a history of trick knee.  A report of clinical findings 
confirms that the Veteran identified onset of right knee pain 
prior to service in 1952.  However, the Veteran contends that 
his pre-existing right knee condition has worsened as a 
result of his military service, aggravated both by his now 
service-connected right hip disability and by the 
circumstances of his military service in general.  See, e.g., 
Board hearing transcript, June 2009.  As such, a 
contemporaneous medical examination is required, to include 
medical opinions regarding the Veteran's claims of 
aggravation.  38 C.F.R. §§ 3.306,  3.310 (2008); Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when 
determining service connection, all theories of entitlement 
must be considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall schedule the 
Veteran for a VA orthopedic examination 
to determine the nature and etiology of 
any currently diagnosed right knee 
disorder.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  All necessary studies and 
tests must be conducted. 

The examiner is then requested to:

(a)  Identify any currently diagnosed 
right knee disorder;

(b)  Identify, to the extent possible, 
the approximate date of onset for any 
chronic acquired disability identified 
above, at least specifying onset prior 
to military service, during military 
service, or since military service;

(c)  Opine whether any currently 
diagnosed right knee disability 
increased in severity during military 
service (beyond the natural progression 
of the disease if applicable);

(d) Opine whether it is at least as 
likely as not that any current right 
knee disability was caused or 
aggravated by the Veteran's service-
connected right hip disability. 
The examiner should note that 
aggravation is defined for legal 
purposes as a permanent worsening of 
the underlying condition versus a 
temporary flare-up of symptoms.  If the 
service-connected right hip disability 
is found to aggravate (i.e., 
permanently worsen) the right knee 
disability, the examiner should 
identify the percentage of disability 
which is attributable to the 
aggravation.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

The Veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2008) failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


